Citation Nr: 1210194	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from January 1943 to August 1946.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his active duty military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1154(b) 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding the Veteran's hearing loss claim was sent to the Veteran in November 2010.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any prior remand instructions pertaining to this issue, has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).
For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In essence, the Veteran contends that his current bilateral hearing loss disability had its onset in active duty military service, and was caused by acoustic trauma sustained in performance of his duties as a naval aviator during World War II.     See the February 2011 QTC examiner's report, page 1.              

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Indeed, audiometric testing performed at a February 2011 QTC fee-based examination included the following test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
60
70
70
LEFT
70
70
80
80
95

Right and left ear Maryland CNC Word List Speech Recognition scores were noted to be 84 and 28 percent respectively.  See the February 2011 QTC examiner's report, page 2.  As hearing thresholds are well over 40 decibels at each frequency level for both ears, bilateral hearing loss for VA purposes is established.               See 38 C.F.R. § 3.385.  Hickson element (1) is accordingly satisfied.  

With respect to Hickson element (2), in-service disease or injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment records include no complaints of, or treatment for any hearing loss disability.  The Veteran was only administered whispered voice tests in service, with no hearing acuity evaluated at any individual frequency.  As such, it cannot be determined whether the Veteran's hearing acuity remained the same or worsened during the course of the Veteran's service.  

Concerning in-service injury, the Veteran asserts that he experienced acoustic trauma from exposure to noise while serving as a naval aviator during World War II.  The Veteran's DD-214 confirms that the Veteran served as a naval aviator during his period of service, and that he received the Asiatic-Pacific Medal, indicating participation in the Pacific campaign of World War II.  It is highly likely that the Veteran was exposed to acoustic trauma from airplane engines and propellers in performance of his duties as a pilot.  This is sufficient to satisfy Hickson element (2), in-service incurrence of injury. 

With respect to Hickson element (3), nexus or relationship, the February 2011 QTC examiner's report contains the only medical assessment of record addressing the etiology of the Veteran's hearing loss disability.  

At the QTC examination, the Veteran reported that he first observed the onset of his hearing problems in 1946.  The Veteran also reported that his hearing deteriorated significantly approximately three years prior to his February 2011 QTC examination, when he began doing sinus rinses.  His ear, nose, and throat doctor recommended at that time that pressure equalizer tubes to be placed bilaterally.   See the February 2011 QTC examiner's report, page 1.  After testing the Veteran's hearing acuity, and after considering the Veteran's reported history, the QTC examiner diagnosed the Veteran with mixed (sensorineural and conductive) hearing loss for both ears.  See the February 2011 QTC examiner's report, page 3.  

Although hardly a model of medical clarity, the QTC examiner's opinion as to the etiology of the Veteran's hearing loss appears to suggest that there are two causes of the Veteran's hearing loss disability.  First, the examiner noted that it is "less likely than not" that the Veteran's current hearing loss disorder is related to in-service noise exposure due to the fact that the Veteran reported significant hearing loss only three years ago, well after his separation from service, at which point he was given pressure equalization tubes.  The examiner noted that such treatment is consistent with middle ear dysfunction and mixed (to include conductive) hearing loss, and that no middle ear dysfunction was documented during service.  Within the same paragraph however, the QTC examiner also indicated that it "is as least as likely as not that some of the veteran's underlying sensorineural hearing loss is related to military service" because the Veteran was only administered whispered voice tests in service, with no hearing acuity at any individual frequency evaluated.  The examiner concluded that "it is impossible to determine the amount of hearing loss that could be related to military noise exposure as a naval aviator as opposed to middle ear dysfunction that began over [the] past 3 years."  See the QTC examiner's report, page 3.  

Thus, it appears that the QTC examiner concluded that the conductive element of the Veteran's mixed hearing loss is more likely related to his middle ear dysfunction than in-service noise exposure, and that the sensorineural element of the Veteran's mixed hearing loss is at least as likely as not related to in-service acoustic trauma.  

Based on the QTC examiner's conclusion that at least part of the Veteran's hearing loss is related to service, the Board finds the evidence of record for and against the Veteran's claim to be, at the very least, in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2011).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current bilateral hearing loss disability and his active military service is established.  Hickson element (3) is therefore met, and the benefit sought on appeal is allowed.

The Board notes in passing that it recognizes that the QTC examiner could not determine how much hearing loss resulted from the Veteran's in-service acoustic trauma, and how much resulted from his more recent middle ear dysfunction.  As such, for the purposes of assigning an initial rating for the Veteran's bilateral hearing loss disability, VA should attribute all of the Veteran's hearing loss symptomatology to his in-service acoustic trauma.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The matter of assignment of a disability evaluation will be addressed by the agency of original jurisdiction when it implements this decision. 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


